Citation Nr: 0429967	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to service connection for residuals of 
circumcision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had honorable active service from December 1975 
to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a previously denied claim of entitlement 
to service connection for hearing loss.  In the same rating 
decision, the RO denied service connection for residuals of 
circumcision.  

Review of the record shows that the RO denied service 
connection for chronic eye disability in a rating decision 
dated in June 2004 and notified the veteran of its decision 
and his appellate rights with a letter dated in early July 
2004.  There is no indication that the veteran has filed a 
notice of disagreement with that decision, and the issue of 
entitlement to service connection for chronic eye disability 
is not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), 
(3), a notice of disagreement initiates appellate review in 
the VA administrative adjudication process).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran requested a hearing before 
a member of the Board in Washington, D.C., and that the 
hearing was scheduled to be held in December 2004.  In 
October 2004, the Board received a letter from the veteran in 
which he stated that he is unable to attend a hearing in 
Washington, D.C.  In his letter, the veteran requested a 
hearing before a Hearing Officer at the RO.  The hearing 
scheduled for December 2004 will be cancelled, and the Board 
will remand the case for scheduling of the requested RO 
hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Decision Review Officer 
at the RO in Detroit, Michigan.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


